      Case 4:18-cv-04544 Document 10 Filed in TXSD on 01/07/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JOANNA BURKE and JOHN BURKE,                    §
                                                §
       Plaintiffs,                              §
                                                §
v.                                              §                 Civil Action No. 4:18-cv-4544
                                                §
OCWEN LOAN SERVICING, LLC,                      §
                                                §
       Defendant.                               §

             DEFENDANTS' RESPONSE TO PLAINTIFFS' MOTION TO STAY

        Defendant Ocwen Loan Servicing, LLC (hereinafter "Ocwen" or "Defendant"), files this

Response in Opposition (the “Response”) to the Motion to Stay (“Motion to Stay”) [Doc. 7] filed

by Plaintiffs Joanna Burke and John Burke (“Plaintiffs” or “Burkes”). In Response to Plaintiffs'

Motion to Stay, Ocwen would respectfully show the Court the following:

        1.      On November 15, 2018, Plaintiffs filed their Original Petition (the “Complaint”),

Joanna Burke and John Burke v. Ocwen Loan Servicing, LLC; Cause No. 2018-82450, in the

295th Judicial District Court of Harris County, Texas asserting numerous causes of action

against Ocwen. As detailed in Ocwen's Motion to Dismiss [Doc. 5], the majority of Plaintiffs'

claims are barred by res judicata stemming from the litigation, appeals and all subsequent

litigation in a prior lawsuit: Deutsche Bank v. John Burke, et al,; Civil Action No. 4:11-CV-

01658; in the Southern District of Texas, Houston Division ("Foreclosure Litigation" and

collectively "Prior Litigation").

        2.      Plaintiffs' Complaint [Doc. 1-3] asserted causes of action against Ocwen;

specifically, Plaintiffs assert claims and seek damages for alleged violations of (1) Dodd-Frank




Ocwen's Response to Motion to Stay
H610-1601/ BURKE                                                                   PAGE 1
      Case 4:18-cv-04544 Document 10 Filed in TXSD on 01/07/19 Page 2 of 4



Financial Reform Act §1463; (2) the Fair Debt Collection Practices Act, 15 U.S.C. §1692; and

(3) RESPA, 12 U.S.C. §2605.

         2.      Ocwen was not served in the state court matter and removed the case to this Court

on December 3, 2018 [Doc. 1], based upon Plaintiffs’ assertion of federal question under the

above-described statutes.

         4.      Pursuant to the Federal Rules of Civil Procedure, Ocwen timely filed their Fed. R.

Civ. P. 12(b)(6), Motion to Dismiss for Failure to State a Claim [Doc. 5] on December 10, 2018.

         5.      Plaintiffs thereafter filed a Motion to Remand [Doc. 8], based upon their

misunderstanding of federal question jurisdiction. Ocwen filed their Response in Opposition to

Motion to Remand on January 4, 2019 [Doc. 9].

         6.      In response to the Removal and Motion to Dismiss, Plaintiffs seek leave of the

Court to stay the case and/or indefinitely extend the federal deadlines. Plaintiffs state merely that

their ability to respond is delayed due to their lack of access to e-filing and the Christmas season,

and that this should excuse them from responding to the Motion to Dismiss until the Court

renders decision on the Motion to Remand. The Plaintiffs, though pro se, are not unfamiliar with

the deadlines and filings required to litigate in the federal courts. They have aptly represented

themselves through the majority of the litigation and subsequent appeals, including in the matters

below:

              a. Deutsche Bank v. John Burke, et al,; Civil Action No. 4:11-CV-01658; in the
                 Southern District of Texas, Houston Division;

              b. Case No. 15-2021 in the U.S. Court of Appeals for Fifth Circuit (reversed and
                 remanded for review of foreclosure requirements)("First Appeal");

              c. Case No. 18-20026 in the U.S. Court of Appeals for Fifth Circuit (reversed and
                 rendered for issuance of foreclosure judgment) ("Second Appeal");




Ocwen's Response to Motion to Stay
H610-1601/ BURKE                                                                       PAGE 2
      Case 4:18-cv-04544 Document 10 Filed in TXSD on 01/07/19 Page 3 of 4



             d. John Burke and Joanna Burke v. Hopkins Law, PLLC, et al., 4:18-cv-4543 in the
                United States District Court for the Southern District of Texas, Houston Division
                ("Attorney Litigation").

        7.      Plaintiffs' Motion to Stay lacks specificity as to the amount of time Plaintiffs seek

to delay the required filing of their response to Ocwen's pending Motion to Dismiss. Plaintiffs

have been adept at causing delay for years in the litigation referenced above within paragraph

6(a-d). Now that Plaintiffs have thought it advisable to create further havoc by bringing this

lawsuit, Plaintiffs should be required to litigate within the time periods provided by the Federal

Rules of Civil Procedure. Plaintiffs cite no caselaw for the proposition that the case should be

stayed while the Court considers Plaintiffs' pending motion to remand.

        8.      Plaintiffs filed this baseless lawsuit against Ocwen, and each of Plaintiffs' claims

fail as a matter of law and/or are barred by res judicata. Plaintiffs’ pro se status alone is an

insufficient reason to indefinitely stay the case or their deadlines in this lawsuit. Plaintiffs'

request lacks merit and should be denied.

                                             PRAYER

        Pursuant to the reasons set out herein, Ocwen Loan Servicing, LLC respectfully requests

that the Court deny Plaintiffs' Motion to Stay and for all other relief to which they may be justly

entitled.

                                              Respectfully Submitted,

                                              HOPKINS LAW, PLLC


                                              /s/ Shelley L. Hopkins
                                              Shelley L. Hopkins
                                              State Bar No. 24036497
                                              Southern District ID No. 926469
                                              Mark D. Hopkins, Attorney in Charge
                                              State Bar No. 00793975
                                              Southern District ID No. 20322


Ocwen's Response to Motion to Stay
H610-1601/ BURKE                                                                       PAGE 3
      Case 4:18-cv-04544 Document 10 Filed in TXSD on 01/07/19 Page 4 of 4



                                             3809 Juniper Trace, Suite 101
                                             Austin, Texas 78738
                                             (512) 600-4320
                                             (512) 600-4326—Facsimile
                                             mark@hopkinslawtexas.com
                                             shelley@hopkinslawtexas.com

                                             ATTORNEYS FOR DEFENDANTS


                                     CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of January 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF filing system, and will send a true and correct
copy to the following:

VIA CM/RRR # 7015 1520 0001 3934 1989
AND VIA E-MAIL
John Burke
46 Kingwood Greens Drive
Kingwood, Texas 77339

VIA CM/RRR # 7015 1520 0001 3934 1996
AND VIA E-MAIL
Joanna Burke
46 Kingwood Greens Drive
Kingwood, Texas 77339


                                                     /s/ Shelley L. Hopkins
                                                    Shelley L. Hopkins




Ocwen's Response to Motion to Stay
H610-1601/ BURKE                                                                    PAGE 4
